 



EXHIBIT 10.4
February 10, 2006
$53 Million Term Loan Facility
Commitment Letter
Integrated Electrical Services, Inc.
1800 West Loop South
Houston, Texas 77027
Attn: David A. Miller, Chief Financial Officer
Ladies and Gentlemen:
          You have advised Eton Park Fund, L.P., Eton Park Master Fund, Ltd.
(collectively, “Eton Park”), Flagg Street Partners LP, Flagg Street Partners
Qualified LP and Flagg Street Offshore, L.P. (collectively, “Flagg Street” and
together with Eton Park, the “Initial Lenders” ) that Integrated Electrical
Services, Inc. (the “Borrower”) and its direct and indirect subsidiaries
(collectively, the “Loan Parties”) intend to commence voluntary cases (the
“Cases”) under Chapter 11 of Title 11 of the United States Code (as amended, the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Northern
District of Texas (the “Bankruptcy Court”). You have further advised us that you
expect that the Loan Parties will be reorganized pursuant to a pre-arranged
Chapter 11 plan of reorganization (the “Plan of Reorganization”), and that the
total consideration necessary to consummate the Plan of Reorganization will be
provided through (i) borrowings under a $80,000,000 revolving facility to be
provided by Bank of America (the “Revolving Facility”), (ii) borrowings under a
$53,000,000 term loan facility and (iii) the issuance to holders of certain
senior subordinated notes due 2009 (the “Bondholders”) and current equity
holders and management of new equity interests in the reorganized Borrower and
the cancellation of such subordinated notes.
          The consummation of the Plan of Reorganization, including the entering
into and funding of the Revolving Facility and the Facility (as defined below)
and all related transactions contemplated by the Plan of Reorganization, are
hereinafter collectively referred to as the “Transaction”. The proposed sources
and uses for the financing for the Transaction are as set forth on Schedule I
annexed hereto.
          In connection with the Transaction, you have requested that each of
Eton Park and Flagg Street commit to provide a portion of a term loan facility
for the Borrower, in an aggregate principal amount of $53,000,000 (the
“Facility”). Eton Park and Flagg Street are pleased to advise you of their
commitment to provide in the aggregate the entire amount of the Facility upon
the terms and subject to the conditions set forth or referred to in this
commitment letter (the “Commitment Letter”) and in the Summary of Terms and
Conditions attached hereto as Exhibit A (the “Term Sheet”) with Eton Park’s
several commitment to provide $44,000,000 of the Facility and Flagg Street’s
several commitment to provide $9,000,000 of the Facility (collectively, the
“Commitments”).
          You agree promptly to prepare and provide to the Initial Lenders all
information with respect to the Loan Parties and their subsidiaries, the
Transaction and the other transactions contemplated hereby, including all
financial information and projections (the “Projections”), as the Initial
Lenders may

 



--------------------------------------------------------------------------------



 



reasonably request. You hereby represent and covenant that (a) all information
other than the Projections (the “Information”) that has been or will be made
available to the Initial Lenders by you or any of your representatives is or
will be, when furnished, complete and correct in all material respects and does
not or will not, when furnished, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made taken as a whole and (b) the Projections that
have been or will be made available to us by you or any of your representatives
have been or will be prepared in good faith based upon reasonable assumptions at
the time made.
          As consideration for the commitments and agreements of the Initial
Lenders hereunder, you agree upon execution of this Commitment Letter to become
obligated to pay the Commitment Fee identified in the Term Sheet, which
Commitment Fee shall be classified under the Plan of Reorganization as a
“Class 4-General Unsecured Claim”.
          Each Initial Lender’s commitments and agreements hereunder are subject
to (a) there not occurring or becoming known to such Initial Lender any event,
development or circumstance since November 30, 2005, except for the commencement
of the Cases, that has had or could reasonably be expected to have a material
adverse effect on the business, operations, property, condition (financial or
otherwise) or prospects of the Loan Parties and their subsidiaries, taken as a
whole, (b) such Initial Lender not becoming aware after the date hereof of any
information or other matter (including any matter relating to financial models
and underlying assumptions relating to the Projections) affecting the Loan
Parties or the Transaction that in such Initial Lender’s reasonable judgment is
inconsistent in a material and adverse manner with any such information or other
matter disclosed to such Initial Lender prior to the date hereof, (c) there not
having occurred a material disruption of or material adverse change in
conditions in the financial, banking or capital market, that, in such Initial
Lender’s reasonable judgment, could reasonably be expected to materially impair
the Initial Lenders’ ability to fund their commitments under the Facility,
(d) the payment of all fees and expenses set forth in the Term Sheet in
accordance with the terms thereof, (e) the closing of the Facility on or before
the date that is 120 days after the date hereof; provided that the Initial
Lenders may extend such deadline in their sole discretion, and (f) the other
conditions set forth or referred to in the Term Sheet. The terms and conditions
of the commitments hereunder and of the Facility are not limited to those set
forth herein and in the Term Sheet. Those matters that are not covered by the
provisions hereof and of the Term Sheet are subject to the approval and
agreement of each of the Initial Lenders and you.
          You agree, jointly and severally, (a) to indemnify and hold harmless
the Initial Lenders, their affiliates and their respective directors, employees,
advisors, and agents (each, an “indemnified person”) from and against any and
all losses, claims, damages and liabilities to which any such indemnified person
may become subject arising out of or in connection with this Commitment Letter,
the Facility, the use of the proceeds thereof, the Cases, the Transaction, or
any related transaction or any claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether any indemnified person
is a party thereto, and to reimburse each indemnified person upon demand for any
reasonable legal or other expenses incurred in connection with investigating or
defending any of the foregoing, provided that the foregoing indemnity will not,
as to any indemnified person, apply to losses, claims, damages, liabilities or
related expenses to the extent they are found by a final, non-appealable
judgment of a court to arise from the bad faith, willful misconduct or gross
negligence of such indemnified person, and (b) to reimburse each Initial Lender
and its affiliates on demand for all reasonable out-of-pocket expenses
(including due diligence expenses, consultant’s fees and expenses, travel
expenses, and reasonable fees, charges and disbursements of counsel) incurred in
connection with the Facility and any related documentation (including this
Commitment Letter and the definitive financing documentation) or the
administration, amendment, modification or waiver thereof (it being understood
that any amounts paid pursuant to the Expense Deposit Letter (as defined below)
shall not be

2



--------------------------------------------------------------------------------



 



deemed to be a limit or cap on the amount of expenses that may be incurred by
the Initial Lenders, and which the Borrower shall reimburse, in connection with
the Transaction, and that any additional expenses that may be incurred by the
Initial Lenders shall be paid regardless of whether any of the transactions
contemplated hereby are consummated). No indemnified person shall be liable for
any damages arising from the use by others of Information or other materials
obtained through electronic, telecommunications or other information
transmission systems or for any special, indirect, consequential or punitive
damages in connection with the Facility.
          You acknowledge that each Initial Lender and its affiliates (the term
“Initial Lender” as used below in this paragraph being understood to include
such affiliates) may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which you may have conflicting interests regarding the transactions described
herein (including without limitation, the Facility and the Plan of
Reorganization) and otherwise. Initial Lenders may hold long or short positions
in debt or equity securities or loans of the Borrower or of other companies that
may be affected by the transactions contemplated by this Commitment Letter. No
Initial Lender will use confidential information obtained from you by virtue of
the transactions contemplated hereby or its other relationships with you in
connection with the performance by such Initial Lender of services for other
companies, and no Initial Lender will furnish any such information to other
companies. You also acknowledge that no Initial Lender has any obligation to use
in connection with the transactions contemplated hereby, or to furnish to you,
confidential information obtained from other companies.
          Each Initial Lender may employ the services of its affiliates in
providing certain services hereunder and, in connection with the provision of
such services, may exchange with such affiliates information concerning you and
the other companies that may be the subject of the transactions contemplated by
this Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits afforded such Initial Lender hereunder.
          This Commitment Letter shall not be assignable by you without the
prior written consent of each Initial Lender (and any purported assignment
without such consent shall be null and void). This Commitment Letter is intended
to be solely for the benefit of the parties hereto and is not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto and the indemnified persons. This Commitment Letter may not be
amended or waived except by an instrument in writing signed by you and each
Initial Lender. This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
of this Commitment Letter by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof. This Commitment Letter and
the Expense Deposit Letter, dated as of January 31, 2006 (the “Expense Deposit
Letter”), between you and the Initial Lenders are the only agreements that have
been entered into among us with respect to the Facility and set forth the entire
understanding of the parties with respect thereto. This Commitment Letter shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of New York. Each of the parties hereto hereby irrevocably waives all
rights to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Commitment
Letter, the Term Sheet, the transactions contemplated hereby or thereby or the
actions of the parties in the negotiation, performance or enforcement hereof or
thereof.
          Each of the parties hereto hereby irrevocably and unconditionally
(a) submits, for itself and its property, to the non-exclusive jurisdiction of
any New York State court or Federal court of the United States of America
sitting in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Commitment Letter or the
transactions contemplated hereby, or for recognition or enforcement of any
judgment, and agrees that all claims in respect of any such action or proceeding
may be heard and determined in such New York State court, or to the extent

3



--------------------------------------------------------------------------------



 



permitted by law, in such Federal Court, (b) waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Commitment Letter or the transactions contemplated hereby in
any New York State court or in any such Federal Court and (c) waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
          This Commitment Letter is delivered to you on the understanding that
neither this Commitment Letter, the Term Sheet nor any of their terms or
substance shall be disclosed, directly or indirectly, to any other person
(including, without limitation, other potential providers or arrangers of
financing) except (i) that this Commitment Letter, the Term Sheet and the terms
and substance thereof may be disclosed (a) to your officers, agents and advisors
who are directly involved in the consideration of this matter, (b) to the
members of the ad hoc committee of the Bondholders and their advisors and to
Bank of America, N.A., and its advisors, (c) existing and proposed providers of
surety bonds and their advisors or (d) as may be compelled in a judicial or
administrative proceeding or as otherwise required by law (in which case you
agree to inform us promptly thereof) and (ii) this Commitment Letter and the
Term Sheet may be filed with (x) the Bankruptcy Court pursuant to a motion or as
part of the Plan of Reorganization and the Disclosure Statement associated
therewith and (y) the Securities and Exchange Commission.
          The compensation, reimbursement, indemnification and confidentiality
provisions contained herein and any other provision herein which by its terms
expressly survives the termination of this Commitment Letter shall remain in
full force and effect regardless of whether definitive financing documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or the commitments hereunder.
          The Initial Lenders hereby notify you that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “PATRIOT Act”), each Lender is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name, address, tax identification number and other information
regarding the Borrower that will allow such Lender to identify the Borrower in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective as to each Lender.
          If the foregoing correctly sets forth our agreement, please indicate
your acceptance of the terms hereof and of the Term Sheet by returning to us
executed counterparts hereof not later than 5:00 p.m., New York City time, on
February 13, 2006. This offer will automatically expire at such time if we have
not received such executed counterparts in accordance with the preceding
sentence.

4



--------------------------------------------------------------------------------



 



          We are pleased to have been given the opportunity to assist you in
connection with this important financing.

                      Very truly yours,    
 
                    ETON PARK FUND, L.P.,
by its investment manager Eton Park Capital Management, L.P.    
 
                    By:   /s/ Marcy Engel                           Name: Marcy
Engel             Title: General Counsel    
 
                    ETON PARK MASTER FUND, LTD.,
by its investment manager Eton Park Capital Management, L.P.    
 
                    By:   /s/ Marcy Engel                           Name: Marcy
Engel             Title: General Counsel    
 
                    FLAGG STREET PARTNERS LP,
by its general partner Flagg Street Capital LLC    
 
                    By:   /s/ Andrew Moss                           Name: Andrew
Moss             Title: COO & General Counsel    
 
                    FLAGG STREET PARTNERS QUALIFIED LP,
by its general partner Flagg Street Capital LLC
 
                    By:   /s/ Andrew Moss                           Name: Andrew
Moss             Title: COO & General Counsel    
 
                    FLAGG STREET OFFSHORE L.P.,
by its general partner Flagg Street Capital LLC    
 
                    By:   /s/ Andrew Moss                           Name: Andrew
Moss             Title: COO & General Counsel    

5



--------------------------------------------------------------------------------



 



Accepted and agreed to as of
the date first above written:

              INTEGRATED ELECTRICAL SERVICES, INC.    
 
            By:   /s/ David A. Miller              
 
  Name:   David A. Miller    
 
  Title:   Chief Financial Officer    

6



--------------------------------------------------------------------------------



 



Schedule I
Sources and Uses Table

                      Sources           Uses        
Senior Secured Term Loan
  $ 53,000,000     Cash to Convertible Noteholders   $ 53,000,000 *
 
                   
 
                   
Total sources:
  $ 53,000,000     Total uses:   $ 53,000,000  

 

*   Approximate amounts with any unused balance to be available to the Borrower
for transaction costs and general corporate purposes.

7



--------------------------------------------------------------------------------



 



EXHIBIT A
 
INTEGRATED ELECTRICAL SERVICES, INC.
$53,000,000 TERM LOAN EXIT FACILITY
Summary of Terms and Conditions
 
          Unless otherwise defined herein, capitalized terms are used herein as
defined in the Commitment Letter.

     
PARTIES
   
 
   
Borrower:
  Integrated Electrical Services, Inc., a Delaware corporation (the “Borrower”).
 
   
Guarantors:
  Each of the Borrower’s direct and indirect, existing and future, domestic
subsidiaries (collectively, the “Guarantors”; the Borrower and the Guarantors,
collectively, the “Loan Parties”).
 
   
Administrative Agent:
  An administrative agent to be identified by the Initial Lenders and its
function to be discussed (in such capacity, the “Administrative Agent”), with
the reasonable fees and expenses of any such Administrative Agent to be paid by
the Borrower.
 
   
Lenders:
  A syndicate of financial institutions and other entities, including the
Initial Lenders (collectively, the “Lenders”).
 
    TYPE AND AMOUNT OF FACILITY
 
   
Type and Amount:
  A term loan facility (the “Facility”) in the amount of $53,000,000 (the loans
thereunder, the “Loans”). The Loans shall be repayable on the Maturity Date (as
defined below). For purposes hereof, the “Aggregate Principal Amount
Outstanding” shall mean at any time the amount equal to the sum of (a) the
principal amount of the Loans outstanding at such time and (b) the amount of
interest that has accrued and been paid by capitalizing such interest as
additional loans under the Facility at such time.
 
   
Availability:
  The Loans shall be made in a single drawing on the Closing Date, other than
Loans in the form of capitalized interest.
 
   
Purpose:
  The proceeds of the Loans shall be used to finance the Loan Parties’
obligations under their Plan of Reorganization, including repayment in full of
the holders of the Borrower’s Series A 6.5% Senior Convertible Notes due 2014
and Series B 6.5% Senior Convertibles Notes due 2014 (collectively, the
“Convertible

8



--------------------------------------------------------------------------------



 



     
 
  Notes”) and to pay fees and expenses arising from this Facility.
 
   
Tenor:
  The Aggregate Principal Amount Outstanding shall be due and payable on the
seventh anniversary from the Closing Date (the “Maturity Date”); provided that
the Required Lenders may, subject to sixty days’ notice, demand repayment in
full of the Aggregate Principal Amount Outstanding at any time on or after the
fourth anniversary of the Closing Date.
 
    CERTAIN PAYMENT PROVISIONS
 
   
Fees and Interest Rates:
  As set forth on Annex I.
 
   
Optional Prepayments:
  The Aggregate Principal Amount Outstanding may be prepaid at any time upon
five business days’ notice, in minimum principal amounts to be agreed upon;
provided that the Borrower shall, together with such prepayment, also pay
(i) any cash interest (as opposed to paid in kind interest) that has accrued to
the date of the prepayment on the Loans so prepaid and (ii) all amounts required
under “Call Protection”. Optional prepayments of the Loans may not be
reborrowed.
 
   
Mandatory Prepayments:
  The following amounts shall be applied to prepay the Loans:
 
   
 
  100% of the net proceeds of any sale or other disposition (including as a
result of casualty or condemnation) by the Loan Parties, except for the sale of
inventory or obsolete or worn-out property, in each case in the ordinary course
of business, and subject to certain other customary exceptions (including a
cumulative basket of $7 million and capacity for reinvestment) to be agreed
upon. Net proceeds from asset sales not covered by such exceptions shall be
applied first, to prepay any amounts outstanding, or to replenish the borrowing
base, under the Revolving Facility, and, second, to prepay the Loans.
 
   
 
  The Borrower shall, together with such prepayment, also pay (i) any cash
interest (as opposed to paid in kind interest) that has accrued to the date of
the prepayment on the Loans so prepaid and (ii) all amounts required under “Call
Protection”. Mandatory prepayments of the Loans may not be reborrowed.
 
   
Call Protection
  In the event all or any portion of the Facility is voluntarily or mandatorily
prepaid for any reason at any time following the Closing Date, such prepayments
shall be made as follows:
 
   
 
  (a) 105.5% of the amount of Aggregate Principal Amount Outstanding prepaid, if
such prepayment occurs on or prior to the first anniversary of the Closing Date;
 
   
 
  (b) 104.5% of the amount of Aggregate Principal Amount Outstanding prepaid, if
such prepayment occurs after the first

9



--------------------------------------------------------------------------------



 



     
 
  anniversary of the Closing Date but on or before the second anniversary of the
Closing Date;
 
   
 
  (c) 103.5% of the amount of Aggregate Principal Amount Outstanding prepaid, if
such prepayment occurs after the second anniversary of the Closing Date but on
or before the third anniversary of the Closing Date;
 
   
 
  (d) 102.5% of the amount of Aggregate Principal Amount Outstanding prepaid, if
such prepayment occurs after the third anniversary of the Closing Date but on or
before the fourth anniversary of the Closing Date and does not result from the
Required Lenders exercising their put option;
 
   
 
  (e) 101.5% of the amount of Aggregate Principal Amount Outstanding prepaid, if
such prepayment occurs after the fourth anniversary of the Closing Date but on
or before the fifth anniversary of the Closing Date and does not result from the
Required Lenders exercising their put option; and
 
   
 
  (f) 100.5% of the amount of Aggregate Principal Amount Outstanding prepaid, if
such prepayment occurs after the fifth anniversary of the Closing Date but on or
before the sixth anniversary of the Closing Date and does not result from the
Required Lenders exercising their put option.
 
   
Prepayment in Full
  If, after giving effect to any optional or mandatory prepayment hereunder, the
principal amount outstanding under the Facility is less than $12,000,000, then
the Borrower shall immediately prepay the Aggregate Principal Amount
Outstanding. The Borrower shall, together with such prepayment, also pay (i) any
cash interest (as opposed to paid in kind interest) that has accrued to the date
of the prepayment on the Loans so prepaid and (ii) all amounts required under
“Call Protection”.

10



--------------------------------------------------------------------------------



 



     
COLLATERAL
  The obligations of each Loan Party in respect of the Facility and shall be
secured by (a) all of the tangible and intangible personal property of the Loan
Parties, including, without limitation, all accounts, inventory, equipment,
instruments, chattel paper, documents, general intangibles, deposit accounts,
investment property, all of the capital stock of the Borrower and each of its
direct and indirect subsidiaries (limited, in the case of foreign subsidiaries,
to 66% of the capital stock of first tier foreign subsidiaries to the extent a
pledge of a greater percentage could reasonably be expected to result in adverse
tax consequences) and all proceeds thereof and (b) all owned real property with
a value not less than an amount to be determined (the “Collateral’). For
avoidance of doubt, the Collateral securing the obligations shall be
substantially the same as the collateral securing the obligations under the
Revolving Facility and shall exclude all collateral granted to sureties.
 
   
 
  All the pledges, security interests and mortgages on the Collateral shall be
created on terms, and pursuant to documentation, reasonably satisfactory to the
Initial Lenders, and none of the Collateral shall be subject to any other
pledges, security interests or mortgages, subject to customary and limited
exceptions to be agreed and except to the extent securing the Revolving Facility
and the related guarantees (collectively, the “Revolving Facility Obligations”).
 
   
 
  The liens securing the Facility will be second in priority to the liens
securing the Revolving Facility Obligations. The priority of the security
interests in the Collateral and related creditors’ rights will be set forth in
an intercreditor agreement reasonably acceptable in form and substance to the
Initial Lenders (the “Intercreditor Agreement”); provided that the Intercreditor
Agreement shall provide for a “silent” second in respect of the right of the
Lenders to exercise rights and enforce remedies under the Facility upon terms
satisfactory to the Agent for the Revolving Facility.
 
   
CERTAIN CONDITIONS
   
 
   
Initial Conditions:
  The availability of the Facility shall be conditioned upon the satisfaction of
conditions precedent usual for facilities and transactions of this type,
including, without limitation, the following conditions (the date upon which all
such conditions precedent shall be satisfied, the “Closing Date”):
 
   
 
  Each Loan Party shall have executed and delivered satisfactory definitive
financing documentation with respect to the Facility, including without
limitation the Intercreditor Agreement (the “Loan Documentation”), and the
Initial Lenders shall have received all fees required to be paid to each of
them, and all expenses required to be paid for which invoices have been

11



--------------------------------------------------------------------------------



 



     
 
  presented, two (2)business days before the Closing Date.
 
   
 
  The confirmation order of the Bankruptcy Court approving the Plan of
Reorganization (i) shall be in form and substance reasonably satisfactory to the
Initial Lenders and shall authorize the Facility and the Transaction and
(ii) shall be in full force and effect and shall not have been reversed or
modified and shall not be stayed or subject to a motion to stay, and the period
for appealing the confirmation order shall have elapsed. No provision of the
Plan of Reorganization shall have been amended, supplemented or otherwise
modified in any material respect that is adverse to the Lenders without the
prior written consent of the Initial Lenders. The effective date under the Plan
of Reorganization shall have occurred (and all conditions precedent thereto as
set forth therein shall have been satisfied) or shall occur simultaneously with
the closing of the Facility. The documentation to effectuate the Plan of
Reorganization and the Transaction shall have reasonably satisfactory terms and
conditions, and no provision of such documentation shall have been waived,
amended, supplemented or otherwise modified in any material respect without the
approval of the Initial Lenders. The capitalization, structure and equity
ownership of each Loan Party, and the organizational documents and senior
management of the Loan Parties, after the consummation of the Plan of
Reorganization shall be consistent in all material respects with the description
set forth in the Disclosure Statement filed with the Bankruptcy Court (the
“Disclosure Statement”).
 
   
 
  With respect to any debtor-in-possession financing, such financing shall have
been (i) repaid in full in cash, all commitments relating to the foregoing shall
have been terminated and all liens and security interests related thereto shall
have been terminated or released or (ii) converted, pursuant to the Plan of
Reorganization, into a commitment to provide the Revolving Facility after the
effective date of the Plan of Reorganization, and no prepetition indebtedness,
debtor-in-possession financing or other claims against the Loan Parties shall
remain outstanding as obligations of the Loan Parties, except to the extent
converted as set forth in clause (ii) above or as otherwise specifically
contemplated by the Plan of Reorganization.
 
   
 
  All governmental and third party approvals necessary in connection with the
Transaction, the financing contemplated hereby and the continuing operations of
the Borrower and its subsidiaries (including shareholder approvals, if any)
shall have been obtained on satisfactory terms and shall be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the Transaction or the
financing thereof or

12



--------------------------------------------------------------------------------



 



     
 
  any of the transactions contemplated hereby.
 
   
 
  The Borrower shall have delivered (i) unaudited interim consolidated financial
statements of the Borrower for each quarterly period ended subsequent to the
date of the most recent financial statements delivered to the Initial Lenders
and (ii) any budgets, projections or any other financial information delivered
to Bank of America, N.A. during the Cases.
 
   
 
  The Initial Lenders shall have received the results of a recent lien search in
each relevant jurisdiction with respect to the Loan Parties, and such search
shall reveal no liens on any of the assets of the Loan Parties, except for liens
permitted under the Revolving Facility or otherwise permitted by the Loan
Documentation.
 
   
 
  All documents and instruments required to perfect the Lenders’ security
interest in the Collateral under the Facility (including delivery to the Agent
under the Revolving Facility of stock certificates and undated stock powers
executed in blank) shall have been executed and be in proper form for filing.
 
   
 
  The Initial Lenders shall have received such legal opinions (including
opinions (i) from counsel to the Borrower and its subsidiaries, and (ii) from
such special and local counsel as may be required by the Initial Lenders),
documents and other instruments as are customary for transactions of this type
or as the Initial Lenders may reasonably request.
 
   
 
  The accuracy in all material respects of all representations and warranties in
the Loan Documentation (including, without limitation, the material adverse
change and litigation representations).
 
   
 
  The Revolving Facility shall provide for a revolving commitment for the
Borrower in an aggregate principal amount not to exceed $80,000,000 and shall
otherwise be on terms and conditions reasonably satisfactory to the Initial
Lenders.
 
    CERTAIN DOCUMENTATION MATTERS
 
   
 
  The Loan Documentation shall contain representations, warranties, covenants
and events of default (in each case, applicable to the Loan Parties) customary
for financings of this type and other terms deemed appropriate by the Initial
Lenders (subject in certain cases to baskets to be agreed upon), including,
without limitation:
 
   
Representations and
Warranties:
  Financial statements (including pro forma financial statements); absence of
undisclosed liabilities; no material adverse change (as used herein and in the
Loan Documentation a “material adverse

13



--------------------------------------------------------------------------------



 



     
 
  change” shall mean any event, development or circumstance that has had or
could reasonably be expected to have a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) or prospects
of the Borrower and its subsidiaries taken as a whole or (b) the validity or
enforceability of any of the Loan Documentation or the rights and remedies of
the Administrative Agent and the Lenders thereunder); corporate existence;
compliance with law; corporate power and authority; enforceability of Loan
Documentation; no conflict with law or contractual obligations; no material
litigation; no default; ownership of property; liens; intellectual property;
taxes; labor matters, ERISA; Investment Company Act and other regulations;
subsidiaries; use of proceeds; environmental matters; accuracy of disclosure;
creation and perfection of security interests; solvency; and delivery of certain
documents.
 
   
Affirmative Covenants:
  Delivery of financial statements, reports, projections, officers’ certificates
and other information reasonably requested by the Lenders; payment of taxes and
other obligations; continuation of business and maintenance of existence and
material rights and privileges; compliance with laws and material contractual
obligations; maintenance of property and insurance; maintenance of books and
records; right of the Lenders to inspect property and books and records; notices
of defaults, litigation and other material events; compliance with environmental
laws; and further assurances (including, without limitation, with respect to
security interests in after-acquired property).
 
   
Financial Covenants:
  Minimum levels of EBITDA (to be defined in a manner to be agreed upon and not
to operate in a manner which is more restrictive than the Revolving Facility so
long as such facility remains outstanding); maximum levels of Capital
Expenditures per fiscal year of the Borrower.
 
   
Negative Covenants:
  Limitations on: indebtedness (including guarantee obligations), with a basket
of up to $90 million in aggregate commitments under the Revolving Facility with
a sublimit of funded outstandings in an aggregate amount not to exceed
$25 million (subject to upward adjustment, on terms to be further discussed, for
net proceeds received in connection with the issuance of equity) (exclusive of
any letters of credit issued in connection with (i) insurance contracts,
(ii) surety bonds, (iii) the Loan Parties’ self-insurance program or
(iv) vendors for purposes of purchases of products and services and to customers
to secure performance and with respect to this clause (iv) only, in an aggregate
amount not to exceed $12 million at any one time outstanding, in each case in
the ordinary course of business, by the lenders under the Revolving Facility);
provided, that for the first 45 days after the effective date of the Plan of
Reorganization, all reimbursed or unreimbursed letter of credit drawings shall
be ignored for purposes of determining

14



--------------------------------------------------------------------------------



 



     
 
  compliance with the $25 million cap; provided further, that the sublimit of
permitted funded outstandings shall be permanently reduced dollar-for-dollar by
any net proceeds from asset sales other than sales of inventory or obsolete or
worn-out property in the ordinary course of business; liens (except for liens in
collateral securing the Revolving Facility and/or reimbursement obligations for
surety bonds incurred by Borrower in the ordinary course of business); mergers,
consolidations, liquidations and dissolutions; sales of assets, provided that
the Loan Parties may dispose of assets for cash having a fair market value not
to exceed (x) $7 million in any single transaction or series of related
transactions and (y) in any case $20 million in the aggregate during the term of
the Facility; dividends and other payments in respect of capital stock;
acquisitions, investments, loans and advances; modifications of documentation
governing the Revolving Facility; transactions with affiliates; sale-leasebacks;
changes in fiscal year; hedging arrangements; negative pledge clauses and
clauses restricting subsidiary distributions; changes in lines of business; and
amendments to documents relating to the Transaction.
 
   
Events of Default:
  Nonpayment of principal and interest when due; nonpayment of fees or other
amounts after a grace period to be agreed upon; material inaccuracy of a
representation or warranty when made; violation of a covenant (subject, in the
case of certain affirmative covenants, to a grace period to be agreed upon);
cross-default to material indebtedness; bankruptcy events; certain ERISA events;
material judgments; actual or asserted invalidity of any guarantee or security
document; and a change of control (the definition of which is to be agreed
upon).
 
   
Voting:
  Amendments and waivers with respect to the Loan Documentation shall require
the approval of Lenders holding more than 50% of the aggregate amount of the
Loans and each of the Initial Lenders so long as such Initial Lender holds more
than $8 million of the Aggregate Principal Amount Outstanding, except that
(a) the consent of each Lender directly affected thereby shall be required with
respect to (i) reductions in the amount or extensions of the scheduled date of
the final maturity of any Loan, (ii) reductions in the rate of interest or any
fee or extensions of any due date thereof and (iii) increases in the amount or
extensions of the expiry date of any Lender’s commitment and (b) the consent of
100% of the Lenders shall be required with respect to (i) reductions of any of
the voting percentages, (ii) releases of all or substantially all of the
Collateral and (iii) releases of all or substantially all the Guarantors.
 
   
Assignments and
Participations:
  The Lenders shall be permitted to assign freely all or a portion of (a) their
Loans and (b) their commitments, and only in the case of clause (b), with the
consent of the Borrower (which consent

15



--------------------------------------------------------------------------------



 



     
 
  shall not be unreasonably withheld or delayed), unless the assignee is an
Initial Lender or an affiliate of an Initial Lender. The mechanisms for
assignments shall be determined in consultation with the Administrative Agent.
The Lenders shall also be permitted to sell participations in their Loans
freely. Participants shall have the same benefits as the Lenders with respect to
yield protection and increased cost provisions subject to customary limitations.
Voting rights of participants shall be limited to those matters set forth in
clause (a) under “Voting” with respect to which the affirmative vote of the
Lender from which it purchased its participation would be required. Pledges of
Loans in accordance with applicable law shall be permitted without restriction.
 
   
Yield Protection:
  The Loan Documentation shall contain customary provisions protecting the
Lenders against increased costs or loss of yield resulting from changes in
reserve, tax, capital adequacy and other requirements of law and from the
imposition of or changes in withholding or other taxes.
 
   
Expenses and Indemnification:
  The Borrower shall pay (a) all reasonable out-of-pocket expenses of the
Initial Lenders associated with the preparation, execution and delivery of the
Loan Documentation and any amendment or waiver with respect thereto (including
the reasonable fees, disbursements and other charges of counsel) and (b) all
out-of-pocket expenses of the Administrative Agent and the Lenders (including
the fees, disbursements and other charges of counsel) in connection with the
enforcement of the Loan Documentation.
 
   
 
  The Administrative Agent and the Lenders (and their affiliates and their
respective officers, directors, employees, advisors and agents) (any such
person, an “indemnified person”) will have no liability for, and will be
indemnified and held harmless against, any losses, claims, damages, liabilities
or expenses incurred in respect of the financing contemplated hereby or the use
or the proposed use of proceeds thereof, except to the extent they are found by
a final, non-appealable judgment of a court to arise from the bad faith, gross
negligence or willful misconduct of the relevant indemnified person.
 
   
Drafts of Documents
  The Initial Lenders shall use commercially reasonable efforts to deliver
drafts of the credit agreement and the guarantee and collateral agreement for
this Facility to counsel for the Borrower prior to the hearing date on the
Disclosure Statement.
 
   
Governing Law and Forum:
  State of New York.
 
   
Counsel to the Initial
   
Lenders:
  Simpson Thacher & Bartlett LLP.

16



--------------------------------------------------------------------------------



 



INTEREST AND CERTAIN FEES

     
Interest Rate:
  The interest rate under the Facility shall be the greater of (a) 10.75% per
annum and (b) 2% above the interest rate agreed upon by the Borrower with the
Agent under the Revolving Facility as such interest rate would be calculated on
the date that the commitment letter for the Revolving Facility is executed (the
“Applicable Interest Rate”), in each case subject to certain adjustments as
provided below (as adjusted, the “Adjusted Applicable Interest Rate”).
 
   
 
  The Applicable Interest Rate shall be adjusted in accordance with each of,
and, if applicable, both paragraphs (I) and (II) below:
 
   
 
  (I) If at any time the amount outstanding under the Revolving Facility exceeds
the “Revolving Facility Amount” as hereinafter defined at such time (exclusive
of any letters of credit issued in connection with (i) insurance contracts,
(ii) surety bonds, (iii) the Loan Parties’ self-insurance program or (iv) to
vendors for purposes of purchases of products and services and to customers to
secure performance, in each case in the ordinary course of business, by the
lenders under the Revolving Facility), then the Adjusted Applicable Interest
Rate under the Facility shall be for the next succeeding fiscal quarter of the
Borrower an amount equal to the sum of (a) the Applicable Interest Rate in
effect at such time and (b) the product of (x) a whole number equal to the
difference between (i) the peak amount outstanding under the Revolving Facility
in such earlier fiscal quarter and (ii) the Revolving Facility Amount (with such
difference to be divided by $1,000,000 and rounded up to the next whole number)
and (y) 0.10%. As used herein, the phrase “Revolving Facility Amount” means, for
the initial 45 days after the effective date of the Plan of Reorganization,
$15,000,000; thereafter, $10,000,000.
 
   
 
  (II) If at any time prior to December 31, 2006, the EBITDA-CapEx Level is less
than zero (a “Negative EBITDA-CapEx Level”), then the Adjusted Applicable
Interest Rate under the Facility shall be an amount equal to the sum of (a) the
Applicable Interest Rate and (b) the product of (x) the absolute value of the
EBITDA-CapEx Level at such time (with such amount to be divided by $1,000,000
and rounded up to the next whole number) and (y) 0.15% until the earlier of
(i) the remainder of the term of the Facility and (ii) the EBITDA-CapEx Level
exceeds zero for more than two consecutive fiscal quarters and such EBITDA-CapEx
Level is greater than the absolute value of the Negative EBITDA-CapEx Level. If
the EBITDA-CapEx Level is greater than zero for more than two consecutive fiscal
quarters and such EBITDA-CapEx Level is greater than the absolute value of the
Negative EBITDA-CapEx Level, then any adjustments made pursuant to this
paragraph (II) shall no longer apply. It shall be an immediate Event of Default
if the EBITDA-CapEx Level is

 



--------------------------------------------------------------------------------



 



     
 
  less than negative $20,000,000 (i) for any fiscal quarter, as of the last day
of the second, third or fourth fiscal quarters of the Borrower’s 2006 fiscal
year or as of the last day of the first quarter of the Borrower’s 2007 fiscal
year, or (ii) on a cumulative basis for any consecutive fiscal quarters, as
measured on the last day of such period, commencing on the first day of the
second fiscal quarter of the Borrower’s 2006 fiscal year and ending on the last
day of the first quarter of the Borrower’s 2007 fiscal year. For purposes
hereof, the term “EBITDA-CapEx Level” shall mean at any time the difference
between EBITDA for a given period and Capital Expenditures of the Loan Parties
for such period.
 
   
Default Rate:
  At any time when the Borrower is in default in the payment of any amount of
principal due under the Facility, all outstanding Loans shall bear interest at
2% above the Adjusted Applicable Interest Rate in effect at such time. Overdue
interest, fees and other amounts shall bear interest at 2% above the Adjusted
Applicable Interest Rate in effect at such time.
 
   
Rate and Fee Basis:
  All per annum rates shall be calculated on the basis of a year of 360 days for
actual days elapsed.
 
   
Method of Payment of
Interest:
  The interest on the Loans shall be payable in cash, in arrears, quarterly and
on the date of any prepayment; provided that, in the sole discretion of the
Borrower, until the third anniversary of the Closing Date, the Borrower shall
have the option, to be exercised at least ten business days prior to the Closing
Date or at least ten business days prior to each six month anniversary thereof
as the case may be, to direct that interest accruing over the following two
quarters of the Borrower on the Aggregate Principal Amount Outstanding shall be
paid by capitalizing such interest as additional Loans under the Facility;
provided further that, notwithstanding the foregoing provision, if at any time
prior to December 31, 2006, there is Negative EBITDA-CapEx Level, the privilege
of capitalizing interest shall be terminated immediately until the earlier of
(a) the term of the Loans and (b) the EBITDA-CapEx Level exceeds zero for more
than two consecutive fiscal quarters and such EBITDA-CapEx Level is greater than
the absolute value of the Negative EBITDA-CapEx Level; and provided further that
interest shall be payable in cash on demand at any time when an Event of Default
has occurred and is continuing.
 
   
Commitment Fee
  On the date of execution of the Commitment Letter, in consideration for the
commitments and other agreements hereunder, the Borrower shall be obligated to
pay the Initial Lenders pro rata a commitment fee of $2,000,000 (the “Commitment
Fee”). The Commitment Fee shall be paid (and not waived) if at consummation of
the Plan of Reorganization, (a) the Convertible Notes shall have been
reinstated, (b) the

 



--------------------------------------------------------------------------------



 



     
 
  holders of the Convertible Notes shall have received new debt or equity
securities, or a hybrid thereof, in exchange for the Convertible Notes, (c) the
Convertible Notes shall have been refinanced with a third party, (d) the holders
of the Convertible Notes shall have been paid in full from the proceeds from a
single or a series of related transactions consummated during the Cases or
pursuant to the Plan of Reorganization or (e) any combination of any of the
foregoing events in clauses (a), (b), (c) or (d) shall have occurred. The
payment of the Commitment Fee shall be waived (i) if the Transaction is
consummated and the transactions contemplated hereby and thereby close, (ii) if
the Initial Lenders terminate the Commitments or permit the Commitments to
expire, (iii) if the Loan Documentation, including the Intercreditor Agreement,
is not in substantially final form for execution and the Initial Lenders fail to
certify their willingness and ability to fund the Commitments (subject to any
unsatisfied conditions precedent set forth in this Term Sheet other than
paragraph (a), (g) and (h)) on the effective date of the Plan of Reorganization,
in each case at least ten days prior to the date of the hearing on confirmation
of the Plan of Reorganization, or (iv) if the Company is not in compliance
(whether or not such noncompliance is waived) on the effective date of its Plan
of Reorganization with the negative covenant limiting the amount of funded
outstandings under the Revolving Facility due to a reimbursed or unreimbursed
letter of credit drawing and the Company has not caused such noncompliance in
order to avoid paying the Commitment Fee.

 